Appellate Case: 21-4101     Document: 010110683357       Date Filed: 05/12/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                            May 12, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  EDSON G. GARDNER,

        Plaintiff - Appellant,

  v.                                                          No. 21-4101
                                                  (D.C. No. 2:18-CV-00509-RJS-DBP)
  WENDI LONG, in her official capacity as                      (D. Utah)
  Treasurer of Uintah County, Utah,

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before TYMKOVICH, Chief Judge, HOLMES and ROSSMAN, Circuit Judges.
                  _________________________________

       Edson G. Gardner is no stranger to the federal courts. Over the last several

 decades, Gardner has filed numerous suits challenging the authority of Utah’s state

 and local governments over both him and his property based on the theory that he is

 an Indian and therefore entitled to the protections and benefits afforded to members

 of Indian tribes under federal law. He has pursued these suits despite the fact that



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-4101    Document: 010110683357         Date Filed: 05/12/2022     Page: 2



 nearly thirty years ago, this court held that Gardner is not a member of an Indian

 tribe. See Gardner v. United States, No. 93-4102, 1994 WL 170780, at *2-5

 (10th Cir. May 5, 1994). In this, the latest chapter in Gardner’s never-ending battle

 against the local authorities, 1 he sought a permanent injunction against Wendi Long,

 the Treasurer of Uintah County, Utah, preventing her from foreclosing tax liens on

 so-called Indian trust lands to which he claimed ownership. The suit was concluded

 when the district court dismissed Gardner’s amended complaint with prejudice as a

 sanction for failing to make the initial disclosures required by Fed. R. Civ. P. 26(a)

 and respond to an order to show cause. Gardner, pro se, timely appealed. Exercising

 jurisdiction under 28 U.S.C. § 1291, we affirm.

       Gardner’s amended complaint alleged that he is an Indian and the subject real

 property was an “Indian Allotment[]” or otherwise held in trust for him by the United

 States. Aplee. Suppl. App., Vol. IV at 664. As a result, he sought to enjoin



       1
          See, e.g., Gardner v. Wilkins, 593 F. App’x 800, 801-02 (10th Cir. 2014)
 (noting “Gardner[’s] . . . history of unsuccessfully litigating . . . issues based on his
 purported Indian status” and describing his appeals as “a burden on the federal court
 system” (internal quotation marks omitted)); Gardner v. Wilkins, 535 F. App’x 767,
 767 (10th Cir. 2013) (“Litigation regarding Gardner’s Indian status is a road
 well-traveled. He does not claim to be a member of a federally recognized tribe[;]
 [r]ather, he claims only to be a descendent of a former member, as are many other
 Americans. Despite his best efforts in federal, state, and tribal court, this heritage
 does not entitle him to Indian status whether or not he lives and works on the
 reservation.”); Gardner v. Ute Tribal Ct. Chief Judge, 36 F. App’x 927 (10th Cir.
 2002) (litigating the Ute Tribe’s election system and his right to practice law in the
 tribal courts). In addition to these appeals, Gardner has filed numerous district court
 suits in various contexts based directly or indirectly on his alleged status as an
 Indian. He is currently under filing restrictions in the district court based on his
 frivolous and duplicative filings.
                                             2
Appellate Case: 21-4101     Document: 010110683357         Date Filed: 05/12/2022        Page: 3



 Ms. Long from enforcing tax liens against the property. Other than filing an

 amended complaint, Gardner took no steps to advance the case on the merits. For

 example, he engaged in no fact discovery; instead, he focused his efforts on filing

 motions designed to delay the proceedings and burden both Ms. Long and the district

 court. 2

        The scheduling order entered by the district court established: January 6,

 2021, as the deadline for the parties to submit their initial disclosures; March 15 as

 the last day to supplement disclosures; March 22 as the close of fact discovery; and

 May 15 for filing dispositive motions. Ms. Long timely served her initial disclosures

 on January 6; however, Gardner never served any disclosures, nor did he seek to

 amend the scheduling order. In a request for a scheduling conference, Ms. Long

 informed the court that Gardner had never served his initial disclosures or provided

 any information about proposed exhibits or witnesses at trial. The court determined

 that it needed to address Gardner’s failure to serve his initial disclosures before

 setting a trial date because

        [w]here a party fails to provide information or identify a witness as required
        by Rule 26(a), Federal Rule of Civil Procedure 37(c)(1) provides “the party
        is not allowed to use that information or witness to supply evidence on a

        2
         The record supports Ms. Long’s statement that “[t]hese disruptive filings
 included at least eight Motions for Injunctive relief, including Motions to Stay; eight
 objections to the Magistrate’s Reports and Recommendations; four Notices of Appeal;
 and two Motions to Recuse.” Aplee. Br. at 14-15 (footnotes omitted). “Gardner also
 repeatedly violated the Court’s Filing Order that required him to request leave of
 court prior to filing matters of record in this case, and was sanctioned with a finding
 of contempt for violating that Order. In addition, when the District Court did grant
 Gardner leave to file a Motion, he would repeatedly file the same Motion.” Id. at 15
 (footnotes omitted).
                                              3
Appellate Case: 21-4101     Document: 010110683357          Date Filed: 05/12/2022   Page: 4



       motion, at a hearing, or at a trial, unless the failure was substantially
       justified or is harmless.”
 Aplee. Suppl. App., Vol. VI at 1236. To that end, the court ordered Gardner to

 “show cause . . . why this case should not be dismissed pursuant to Rule 37(c)(1).”

 Id. at 1237. The court further ordered that “Gardner must address why his failure to

 make initial disclosures is justified or harmless under the four factors cited in [HCG

 Platinum, LLC v. Preferred Prod. Placement Corp., 873 F.3d 1191, 1200 (10th Cir.

 2017)]. Id.

       But Gardner failed to respond to the show cause order; instead, he filed several

 pleadings unrelated to the show-cause order, such as a motion for default judgment

 and a request that the case be assigned to a different judge. The court found that

 “[n]one of these filings respond to the Order to Show Cause.” R. at 287. Moreover,

 the court found that “[e]ven construing these filings as responses to the Order to

 Show Cause, none address Gardner’s failure to make initial disclosures or offer any

 argument about why that failure is substantially justified or harmless as required

 under Rule 37(c)(1).” Id. Thus, the court dismissed the amended complaint with

 prejudice.

       Gardner’s appellate briefs do not discuss the grounds on which the district

 court dismissed the amended complaint; rather, he maintains that the court’s

 “fail[ure] to grant injunctive relief” was “mercurial and capricious.” Aplt. Opening

 Br. at 3. But Gardner’s failure to address the grounds on which the amended

 complaint was dismissed means the issue is waived. See Bronson v. Swensen,


                                               4
Appellate Case: 21-4101     Document: 010110683357        Date Filed: 05/12/2022     Page: 5



 500 F.3d 1099, 1104 (10th Cir. 2007) (“[T]he omission of an issue in an opening

 brief generally forfeits appellate consideration of that issue.”). This rule applies

 equally to pro se litigants. See Toevs v. Reid, 685 F.3d 903, 911 (10th Cir. 2012)

 (“This court has not hesitated to apply this waiver rule . . . even to [litigants] who

 proceed pro se and therefore are entitled to liberal construction of their filings.”).

 Gardner has therefore waived a challenge to the district court’s dismissal.

        The judgment is affirmed. We deny Gardner’s motion to proceed on appeal

 without prepaying costs or fees because he has not presented “a reasoned,

 nonfrivolous argument on the law and facts.” DeBardeleben v. Quinlan, 937 F.2d

 502, 505 (10th Cir. 1991).


                                              Entered for the Court


                                              Timothy M. Tymkovich
                                              Chief Judge




                                             5